Title: To George Washington from Elisha Sheldon, 25 November 1782
From: Sheldon, Elisha
To: Washington, George


                  
                     Stanwick Novr 25th 1782
                  
                  Inclosed I have sent your Excellency a list of the British Regiments that are on New York & Staten Island.  If there should be any mistake in the No. of the Regts it will be rectified on Thursday the 28th Inst.
                  The person by whom I rcd the inclosed informs that on sunday the 17th Instant Six Ships of the Line sailed from Newyork under the Command of Admiral Piggot, with orders to Join the Seven sail that were sent to Charlestown, after which the whole of the 13 sail are to proceed to the West Indies, the six Ships above mentioned had no Troops on board.  The Cork Fleet consisting of 40 sail arrived at New York on the 16th Instant. I have the Honor to be with the greatest Respect your Excellencys most obt and most Humble servant
                  
                     Elisha Sheldon
                     
                  
                Enclosure
                                    
                     
                        
                           c.25 November 1782
                        
                     
                     At Fort Knip Hauszen 12 Hundred Troops Consisting of the Grenadiers, 33rd & 38th—Comd by Musgrove.
                     At Harlem 1 Troop of the 17th.
                     At Magown’s Pass 54th & 57th—Camd by Bruce.
                     At New York 37th Robbisons Core & a Large Number of Hessians.
                     At Staten Island 40th & 42nd with the Jersey Battallions.
                     Any Mistake in the Numbers of Regts Shall be Rectified the first interview.
                     The Above Regts are all in Barracks.
                     
                  
                  
               